OFFICE   OF THE   ATTORNEY     GENERAL   OF TEXAS
                                   AUSTIN




 Hon. Charles R. Nartin
 County Auditor     i.
 Harrison,County
 Marshall, Texas
 Dear Sir:
                                 Opinion No. O-7423




           Your letters requesti
 set out the folloning pertinent
            The 1946 budget of H
       the Permanent Improvement
       ing proposed expenditures




.::,
           Your question then becomes: Caq the Commissioners'Court
 Expend money from the Permanent ImprovenentFund for the creation of
 stack bottoms to be used for the purpose of storing lumber?
Hon. Charles R. Martin - Page 2


         Section 9, Article VIII, of the State Constitution pre- :
scribes the.maximum rate of taxes for general purposes, for roads
and bridges, for juries and permanent improvements,respectively.~
These monies arising from texes levied and collected for each of
the enumerated purposes are constitutionalfunds and the Commission-
ers' Court has no power to transfer money from one fund to another
and to expend for one pur ose tax money*raisedostensibly for
another purpose. (Terre1E va. ~cJilliams;202  S. Isl.
                                                    504; Commission-
ers' Court of Henderson County vs. Burke, 262 S.2. 94)
         Article 2351, Vernon's Civil Statutes, setting forth the
power and duties of the Commissioners' Court, reads In part as follows:
         Vet. 7. Provide and keep In repair Courthouses,
    jails, and all necessary public buildings."
         There Is no question that it is wlthin the power and duties
of the Commissioners'Court to erect, furnish and repair necessary
public county buildings and offices and where a right is thus con-
ferred or obligation imposed, said 6ourt hashplied authority to
exercise a broad discretion to accomplish the purposes intended, (11~
Tex, Juris. 565, Dodson vs. Marshall, 118 S. lie2d 621)
         Taxes levied ostensibly for any specific purpose or class
of purposes designated in Sec. 9 of Article VIII must be applied
thereto in good faith; and in no event and under no circumstances
may there be expended, legally, for one such purpose or class of pur-
poses, tax money in excess of the amount raised by taxation declared
for that particular pur ose or class of purposes; And further in
this connection,the rufe is generally speaking, no expenditure of
the funds of the county shali be made except in strict compliance
with the budget as adopted b the Court except for emergency expen-
ditures, in case of grave puii
                             llc necessity,to meet unusual and un-
foreseen conditions which could not, by reasonable diligence, thought
and attention, have been included in the original budget.
         The type of construction contemplatedby the Commissioners'
Court of Harrison County would be classifiedpermanent improvement.
The Commissioners?Court levied and collected taxes for the Permanent
ImprovementFund and set funds out in the 1946 budget for proposed
expendituresin terms broad enough to include the proposed stack
bottoms. The power and duty of the Commissioners'Court to provide
and keep in repair courthouses, J'ailsand all necessary public bulld-
j.ws, carries with it the right of acquiringmaterials for such im-
posed dut,ies,andthe providing of a permanent constructionfor the

       .
                                                                81


Hon. Charles R. Martin - Page 3


storing of such materials would be incident to such right. Even
though soue of the lumber stored on the stack bottoms would be
used for road construction,it is our opinion that the Commissioners'
Court has the authority to expend money out of the Permanent Im-
provement Fund for the erection of said stack bottoms.
                                        Yours very truly
                                    ATTORXEY GENERAL OF TEXAS




JCK:djm